 Case 2:20-cv-01938-JS-ST Document 7 Filed 07/28/20 Page 1 of 2 PageID #: 28




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

                                         :
Ronald Capobiano,                        :
                                         :
                                           Civil Action No.: 2:20-cv-01938-JS-ST
                                         :
                    Plaintiff,           :
        v.                               :
                                         :
Sequium Asset Solutions, LLC and DOES 1- :
10, inclusive,                           :
                                         :
                    Defendants.          :

          NOTICE OF WITHDRAWAL OF COMPLAINT AND VOLUNTARY
                  DISMISSAL OF ACTION WITH PREJUDICE
                         PURSUANT TO RULE 41(a)

       Ronald Capobianco (“P laintiff”), by P laintiff’s attorney, hereby withdraws the complaint
and voluntarily dismisses this action, with prejudice, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i).

Dated: July 28, 2020

Respectfully submitted,
                                             By /s/Sergei Lemberg
                                             Sergei Lemberg, Esq.
                                             Lemberg Law, LLC
                                             43 Danbury Road, 3rd Floor
                                             Wilton, CT 06897
                                             Telephone: (203) 653-2250
                                             Facsimile: (203) 653-3424
                                             Attorney for Plaintiff
 Case 2:20-cv-01938-JS-ST Document 7 Filed 07/28/20 Page 2 of 2 PageID #: 29




                              CERTIFICATE OF SERVICE

       I hereby certify that on July 28, 2020, a true and correct copy of the foregoing Notice of
Withdrawal of Complaint and Voluntary Dismissal of Action was served electronically by the
U.S. District Court for the Eastern District of New York Electronic Document Filing System
(ECF) and that the document is available on the ECF system.

                                             By /s/Sergei Lemberg
                                                   Sergei Lemberg
